Docket No. 101477.


                            IN THE
                     SUPREME COURT
                               OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JAKE
                VINCENT, Appellant.

                    Opinion filed June 7, 2007.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Fitzgerald, Garman, Karmeier,
and Burke concurred in the judgment and opinion.
   Justice Kilbride dissented, with opinion.



                            OPINION

    Jake Vincent unsuccessfully petitioned for postjudgment relief
pursuant to section 2–1401 of the Code of Civil Procedure (735 ILCS
5/2–1401 (West 2002)) in the circuit court of Cook County. The
appellate court affirmed. No. 1–04–1802 (unpublished order under
Supreme Court Rule 23). We granted leave to appeal (210 Ill. 2d R.
315) and affirm the judgment of the appellate court.

                          Background
    Vincent was convicted in a bench trial of five counts each of
attempted murder, armed violence, aggravated battery with a firearm,
and aggravated battery. The circuit court sentenced him to five
consecutive 20-year prison terms. The appellate court affirmed the
convictions and sentences on direct appeal. People v. Vincent, No.
1–98–3942 (1999) (unpublished order under Supreme Court Rule 23).
Vincent, having been denied relief under the Post-Conviction Hearing
Act (725 ILCS 5/122–2 et seq. (West 2002); People v. Vincent, No.
1–02–0836 (2003) (unpublished order under Supreme Court Rule
23)), sought to challenge his sentences by way of the Code of Civil
Procedure. To that end, he filed, on January 30, 2004, a pro se
petition, which he titled “Collateral Attack Upon a Void Judgment
Pursuant to ILCS 5/2–1401(f).” He alleged in this petition that the
circuit court violated sections 5–8–4(a) and 5–8–4(c)(2) of the
Unified Code of Corrections (730 ILCS 5/5–8–4(a), (c)(2) (West
1998)) in imposing sentence.
    The State did not file any responsive pleading to the petition. The
circuit court’s disposition of the petition consists of three lines on a
single page of the transcript: “Jake Vincent. He’s saying that it’s a
void judgment, and he wants me to vacate his sentence of a hundred
years, and that will be denied.”
    On appeal, the appellate court concluded that the circuit court had
erred in “summarily dismissing” Vincent’s petition because section
2–1401 does not provide for such a disposition. The court, however,
considered this procedural error harmless because Vincent’s claims
were without merit.

                              Analysis
    The question raised in this case is whether a trial court may
dispose of a properly served section 2–1401 petition without benefit
of responsive pleadings and without giving the petitioner notice of the
impending ruling and the opportunity to address the court prior to the
ruling. Over the past several years, the appellate court has
inconsistently answered the question of the sua sponte disposition of
section 2–1401 petitions brought by those convicted of crimes. Some
panels have approved the practice under the rationale that a sua
sponte disposition is analogous to the summary dismissal procedure
contained in the Post-Conviction Hearing Act. See, e.g., People v.
Bramlett, 347 Ill. App. 3d 468, 473 (2004). Others have approved the
practice under the rationale that a sua sponte disposition is proper


                                  -2-
under the inherent authority of a court to control its docket. See, e.g.,
People v. Ryburn, 362 Ill. App. 3d 870, 876 (2005). Still others
prohibit the practice entirely, reasoning that a petitioner must be given
notice and the opportunity to respond (in the absence of any
responsive pleading) before the trial court may rule. See, e.g., People
v. Gaines, 335 Ill. App. 3d 292, 296 (2002). Vincent relies on this last
line of cases in arguing that the trial court’s order in this case cannot
stand, while the State cites to the first two lines of appellate decisions
in support of upholding the trial court’s order.
    A common theme running through the appellate court’s decisions
is the court’s use of the term “summary dismissal.” The term is
borrowed from the Post-Conviction Hearing Act. However, using this
term to describe what the trial court did in cases such as this one
overlooks two critical points: (i) the Post-Conviction Hearing Act,
which provides collateral relief from criminal convictions, has no
application whatsoever to section 2–1401, an entirely different form
of statutory, collateral relief, and (ii) an action brought under section
2–1401 is a civil proceeding and, according to this court’s long-
standing precedent, is subject to the usual rules of civil practice, even
when it is used to challenge a criminal conviction or sentence. In civil
practice, there is no such thing as a “summary dismissal.” The failure
to recognize these points necessitates our reiteration of the
appropriate trial-level practice and procedure required in section
2–1401 litigation and provides us the opportunity to address the
standards of review that must follow on appeal. See D. Simko,
Updating the Standard of Review for Petitions to Vacate Final
Judgments, 86 Ill. B.J. 34 (1998) (criticizing use of the abuse of
discretion standard of review and proposing other standards in light
of precedent).

                                     I
     Section 2–1401 establishes a comprehensive, statutory procedure
that allows for the vacatur of a final judgment older than 30 days. 735
ILCS 5/2–1401 (West 2002). While the remedy in the statute does
have its roots in common law equity, the General Assembly abolished
the common law writ system and replaced it with the statutory
postjudgment petition. 735 ILCS 5/2–1401(a) (West 2002). See also
Ill. Ann. Stat., ch. 110, par. 2–1401, Historical & Practice Notes, at

                                   -3-
604 (Smith-Hurd 1983). Section 2–1401 requires that the petition be
filed in the same proceeding in which the order or judgment was
entered, but it is not a continuation of the original action. 735 ILCS
5/2–1401(b) (West 2002).1 The statute further requires that the
petition be supported by affidavit or other appropriate showing as to
matters not of record. 735 ILCS 5/2–1401(b) (West 2002). The
statute provides that petitions must be filed not later than two years
after the entry of the order or judgment. 735 ILCS 5/2–1401(c) (West
2002). The statute further provides for an exception to the time
limitation for legal disability and duress or if the ground for relief is
fraudulently concealed. 735 ILCS 5/2–1401(c) (West 2002).2 Relief
under section 2–1401 is predicated upon proof, by a preponderance
of evidence, of a defense or claim that would have precluded entry of
the judgment in the original action and diligence in both discovering
the defense or claim and presenting the petition. Smith v. Airoom,
Inc., 114 Ill. 2d 209 (1986). Finally, section 2–1401 is a civil remedy
that extends to criminal cases as well as to civil cases. People v.
Sanchez, 131 Ill. 2d 417, 420 (1989); People v. Hinton, 52 Ill. 2d 239
(1972).
     This court has consistently held that proceedings under section
2–1401 are subject to the usual rules of civil practice. Ostendorf v.
International Harvester Co., 89 Ill. 2d 273, 279 (1982) (and cases
cited therein). Section 2–1401 petitions are essentially complaints
inviting responsive pleadings. Ostendorf, 89 Ill. 2d at 279. The
petition is subject to dismissal for want of legal or factual sufficiency.
Brockmeyer v. Duncan, 18 Ill. 2d 502 (1960). Thus, the petition may
be dismissed upon a challenge that, even taking as true its allegations,


   1
   The statute provides that “[a]ll parties to the petition shall be notified as
provide by rule.” 735 ILCS 5/2–1401(b) (West 2002). Rule 106 governs the
methods of notice to be used for petitions filed pursuant to section 2–1401.
134 Ill. 2d R. 106.
       2
      However, where, as in this case, a petitioner seeks to vacate a final
judgment as being void (735 ILCS 5/2–1401(f) (West 2002)), the allegations
of voidness “substitute[ ] for and negate[ ] the need to allege a meritorious
defense and due diligence.” Sarkissian v. Chicago Board of Education, 201
Ill. 2d 95, 104 (2002).

                                      -4-
it does not state a meritorious defense or diligence under section
2–1401 case law. “Like a complaint, the petition may be challenged
by a motion to dismiss for its failure to state a cause of action or if, on
its face, it shows that the petitioner is not entitled to relief.” Klein v.
La Salle National Bank, 155 Ill. 2d 201, 205 (1993), citing Ostendorf,
89 Ill. 2d at 279-80; Brockmeyer, 18 Ill. 2d at 505.
     As with complaints generally, when the opposing party elects to
forgo filing a motion attacking the sufficiency of the petition and
answers on the merits, the respondent is deemed to have waived any
question as to the petition’s sufficiency, and the petition will be
treated as properly stating a cause of action. Windmon v. Banks, 31
Ill. App. 3d 870, 873 (1975); Carroll & Neiman, Inc. v. Silverman, 28
Ill. App. 3d 289, 291 (1975); see Smyth v. Fargo, 307 Ill. 300, 305
(1923) (stating principle for complaints generally). On appeal, any
claim of insufficiency will be deemed to have been defaulted.
However, as in any civil action, if the facts alleged cannot state a legal
basis for the relief requested, i.e., the petition is insufficient as a matter
of law, the pleading may be challenged at any time, even on appeal.
Wagner v. Kepler, 411 Ill. 368, 371 (1951).
     Similarly, if the respondent does not answer the petition, this
constitutes an admission of all well-pleaded facts (Robinson v.
Commonwealth Edison Co., 238 Ill. App. 3d 436, 442 (1992)), and
the trial court may decide the case on the pleadings, affidavits, exhibits
and supporting material before it, including the record of the prior
proceedings. Ostendorf, 89 Ill. 2d at 286; Klein, 155 Ill. 2d at 205.
This court has long held that summary judgment considerations apply
to petitions that survive dismissal. Ostendorf, 89 Ill. 2d at 286; Klein,
155 Ill. 2d at 205. Where a material issue of fact exists, summary
judgment is inappropriate and an evidentiary hearing–a trial in
effect–is required in ruling on the petition. Ostendorf, 89 Ill. 2d at
286.
     The foregoing discussion of our precedent leads to several
conclusions. First, we expressly hold that responsive pleadings are no
more required in section 2–1401 proceedings than they are in any
other civil action. Therefore, we reject the notion that the trial court
was prohibited from acting because of the lack of a responsive
pleading from the State. Second, consistent with our case law, we
recognize that several types of final dispositions are possible in section

                                     -5-
2–1401 litigation. In fact, there are five: the trial judge may dismiss
the petition; the trial judge may grant or deny the petition on the
pleadings alone (summary judgment); or the trial judge may grant or
deny relief after holding a hearing at which factual disputes are
resolved. See M. Kaufman, Illinois Civil Trial Practice, in 9 Illinois
Practice §40.2 (1996) (setting forth various dispositions available
under the statute); 86 Ill. B.J. 34 (same).
     In this case, the State’s failure to answer the petition constituted
an admission of all well-pleaded facts (see Robinson, 238 Ill. App. 3d
at 442) and rendered Vincent’s petition ripe for adjudication. The
State’s failure to answer made the issue for the court a question of
whether the allegations in Vincent’s petition entitled him to relief as
a matter of law. See Government Employees Insurance Co. v. Buford,
338 Ill. App. 3d 448, 457 (2003) (noting that when a complaint fails
to tender a triable issue of fact and is insufficient as a matter of law,
judgment on the pleadings is appropriate); Mitchell v. Norman James
Construction Co., 291 Ill. App. 3d 927, 932 (1997) (explaining that
granting of judgment on the pleadings in favor of a defendant who has
never filed an answer in the action is the “functional equivalent of
dismissing the complaint for failure to state a cause of action against
that defendant”). Case law has long recognized that a such a
judgment, whether it be characterized as a judgment on the pleadings
or a dismissal, can be entered by the court notwithstanding the
absence of a responsive pleading. Mitchell, 291 Ill. App. 3d at 937-38,
citing Rhodes v. Mill Race Inn, Inc., 126 Ill. App. 3d 1024 (1984).

                                      II
     Vincent maintains that even if the State is not required to respond
to a section 2–1401 petition, a “summary dismissal” like that entered
in this case amounts to reversible error because such a dismissal is not
recognized in section 2–1401 jurisprudence. In addition, he claims that
the trial court cannot rule as it did without first affording him notice
and the opportunity to respond.
     We believe it is useful, at this point in our opinion, to address the
use of the term “summary dismissal.” In this case, the term was first
used by the appellate court to describe the trial court’s action. Vincent
uses the term throughout his brief, as does the State. The term
“summary dismissal” has no application to this case for several


                                   -6-
different reasons. As an initial matter, the use of the term invites
confusion because that term has a precise meaning under the Post-
Conviction Hearing Act. Section 122–2.1(a)(2) of the Act specifically
allows for the circuit court to dismiss, in noncapital cases, a
postconviction petition in summary fashion if the court determines that
“the petition is frivolous or is patently without merit.” 725 ILCS
5/122–2.1(a)(2) (West 2004); see also People v. Rivera, 198 Ill. 2d
364 (2001) (explaining the nature of the summary dismissal procedure
under Post-Conviction Hearing Act). “Summary dismissals” are not
recognized under the Code of Civil Procedure in general or section
2–1401 in particular. While we acknowledge that such a procedure is
a part of the Post-Conviction Hearing Act, we stress again that the
Act provides a different form of statutory relief than does section
2–1401, notwithstanding that it, like section 2–1401, allows for
collateral relief from judgments, albeit only collateral relief in criminal
cases for constitutional violations. 725 ILCS 5/122–1 (West 2004).
Thus, it is incorrect to equate the disposition in this case to a summary
dismissal under the Post-Conviction Hearing Act. This is particularly
so because this court has long held that actions pursuant to section
2–1401 are civil proceedings and are to be litigated in accordance with
the usual rules of civil procedure. Ostendorf, 89 Ill. 2d at 279. This
means that the procedure to be used in section 2–1401 actions is the
same whether the petitioner is seeking vacatur of a civil or criminal
final judgment.
     Equally important is the fact that what the trial judge did in this
case was not rule in “summary” fashion; rather, the judge entered
judgment sua sponte by denying relief on the petition. As explained
above, by not responding to the petition, the State caused the trial
judge to accept the allegations in the petition as true. What the trial
court determined was that those allegations did not provide a legal
basis for relief under section 2–1401. Under our case law, the trial
judge’s disposition in the case can be accurately characterized in two
ways: It is correct to say that the trial judge granted judgment in favor
of the State on the pleadings and denied relief, and it is equally correct
to say that the trial judge ruled against the petitioner by dismissing the
petition with prejudice. See Mitchell, 291 Ill. App. 3d at 932.What
cannot be said, with any accuracy under civil practice rules, is that the
trial judge “summarily dismissed” the petition.



                                   -7-
     Having properly characterized the trial judge’s action, we must
still address Vincent’s contention that before such a sua sponte ruling
could be entered, the trial judge was required to provide him with
notice and the opportunity to respond. In support of this proposition,
Vincent, like some panels in the appellate court (see People v.
Anderson, 352 Ill. App. 3d 934, 943 (2004)), points to Barrett v.
Guaranty Bank & Trust Co.,123 Ill. App. 2d 326 (1970), as requiring
certain actions be taken on the part of the trial judge before a sua
sponte judgment may be entered. Nothing in Barrett, however,
suggests that notice and the opportunity to be heard are required
before a trial judge may act on its own. Illinois cases, including
Barrett, recognize that a trial court may, on its own motion, dispose
of a matter when it is clear on its face that the requesting party is not
entitled to relief as a matter of law. Mitchell, 291 Ill. App. 3d 927;
Rhodes v. Mill Race Inn, Inc., 126 Ill. App. 3d 1024 (1984). The
cases do not establish any uniform procedure that must be followed
such that the trial court’s actions in this case mandate reversal.
     Vincent’s primary contention in this regard is that his ability to be
heard is jeopardized by the type of practice that occurred in this case.
We disagree. It is unclear to us in what way Vincent’s opportunity to
be heard has been compromised. He has not been denied access to the
courts, as his petition was filed in the circuit court and considered by
a judge. The procedure employed by the trial judge here did not
prevent Vincent from bringing a meritorious claim because, as we will
explain in part III of this opinion, his claim has no merit. In addition,
adequate procedural safeguards exist to prevent erroneous sua sponte
terminations. A section 2–1401 petitioner whose petition has been
disposed of by the court sua sponte could file a motion for rehearing
under section 2–1203 of the Code of Civil Procedure (735 ILCS
5/2–1203 (West 2002)). In addition, a litigant whose cause of action
has been terminated by the court sua sponte may bring an appeal,
which invites de novo review of the legal sufficiency of the complaint.
See Mitchell, 291 Ill. App. 3d at 932. Thus, the availability of
corrective remedies, such as a motion to reconsider, renders the lack
of notice prior to the ruling less of a concern.3 Our conclusion in this

   3
    We point out that the trial court should allow a litigant the opportunity
to amend the petition in those circumstances when doing so would yield a
meritorious claim.

                                    -8-
regard accords with the majority view in the federal courts that sua
sponte dismissal of a meritless complaint that cannot be salvaged by
amendment comports with due process and does not infringe the right
of access to the courts. See Curley v. Perry, 246 F.3d 1278 (10th Cir.
2001); Constant v. United States, 929 F.2d 654 (Fed. Cir. 1991). We
agree with those federal cases and hold that a trial court “may dismiss
a claim sua sponte *** without notice where the claimant cannot
possibly win relief.” Omar v. Sea-Land Service, Inc., 813 F.2d 986,
991 (9th Cir. 1987). This position finds support in our case law and
is “fully consistent with plaintiff’s rights and the efficient use of
judicial resources.” Baker v. Director, 916 F.2d 725, 726 (D.C. Cir.
1990). Illinois pleading requirements and well-settled principles of
civil practice and procedure permit the trial judge to have acted sua
sponte in this case. Our recognition of this today is based on long
recognized legal precepts, and is, in our view, more preferable than
creating exceptions based solely on the criminal-defendant status of
the petitioner (see People v. Ryburn, 362 Ill. App. 3d at 873) or on
arbitrary notions of docket control (see People v. Bramlett, 347 Ill.
App. 3d 468 (2004)).

                                   III
     Once a trial court disposes of a properly served section 2–1401
petition sua sponte without a responsive pleading, that disposition
must be measured against our normal rules of civil practice and
procedure. As we have explained, the State’s choice to forgo filing an
answer stands as an admission of all well-pleaded facts, which allowed
the circuit court to render judgment on the pleadings alone. And, as
we explained earlier in this opinion, in this context the judgment on
the pleadings entered is the functional equivalent of a dismissal for
failure to state a cause of action. Either disposition under the Act is
permissible under this court’s opinion in Ostendorf. What now
remains for us to decide is whether the circuit court correctly denied
Vincent’s petition.
     Whether a trial court correctly enters judgment on pleadings or
dismisses a complaint is subject to the same de novo standard of
review on appeal. See Gillen v. State Farm Mutual Automobile
Insurance Co., 215 Ill. 2d 381, 385 (2005) (addressing judgment on
the pleadings); Oliveira v. Amoco Oil Co., 201 Ill. 2d 134, 147-48
(2002) (addressing dismissal). We acknowledge, however, that

                                 -9-
applying a de novo standard of review in this case conflicts with prior
section 2–1401 case law that holds that an abuse of discretion
standard of review is to be used in such circumstances. See, e.g.,
Klein, 155 Ill. 2d at 206; People v. Sanchez, 131 Ill. 2d 417, 420
(1989). We therefore deem it appropriate, in light of the arguments
presented in this appeal and the procedural questions that have been
raised, to clarify the standard of review in this and future cases.
     Based on our discussion of section 2–1401 case law and the rules
of civil procedure that this court has applied to such actions, the abuse
of discretion standard is improper in section 2–1401 proceedings in
which either judgment on the pleadings or dismissal for failure to state
a cause of action has been entered. If, at the trial level, a petition is to
be treated like a complaint, then its dismissal should likewise be
treated like a complaint on review. The abuse of discretion standard
is inconsistent with both the procedural posture of this case and this
court’s own precedent that holds that section 2–1401 actions are
subject to the usual rules of civil practice. See 86 Ill. B.J. at 36 (noting
inconsistency between abuse of discretion standard of review and
court precedent). Prior case law (this court’s included) that applied
the abuse of discretion standard did so without regard for either the
civil practice considerations that govern trial-level section 2–1401
proceedings or the various dispositions possible.
     Moreover, the operation of the abuse of discretion standard is the
result of an erroneous belief that a section 2–1401 petition “invokes
the equitable powers of the court, as justice and fairness require.”
Elfman v. Evanston Bus Co., 27 Ill. 2d 609, 613 (1963). The
observation was certainly true when such relief was available under
the common law writs. But it was from this general statement
regarding the statute’s equitable origins that courts incorrectly
continued to hold that the new statutory remedy was still a matter of
judicial discretion and thus subject to an abuse of discretion review on
appeal. See, e.g., American Reserve Corp. v. Holland, 80 Ill. App. 3d
638, 643 (1980) (citing Elfman); Eastman Kodak Co. v. Guasti, 68
Ill. App. 3d 484, 487 (1979) (citing Elfman); Chase v. Cummingham,
64 Ill. App. 3d 54, 56 (1978) (same); 86 Ill. B.J. at 36 (noting courts’
continued references to source of the judicial power to vacate as being
equitable despite the legislature’s abolishment of the common law writ
of coram nobis and enactment of the purely statutory remedy in its
place). When the legislature abolished the writs in favor of today’s

                                   -10-
statutory remedy, it became inaccurate to continue to view the relief
in strictly equitable terms. Moreover, this court’s application of civil
practice rules and precedent factored out any notions about a trial
court’s “discretion” to do justice. Because relief is no longer purely
discretionary, it makes little sense to continue to apply an abuse of
discretion standard on review. Simply put, an abuse of discretion
standard of review in cases where either a judgment on the pleadings
or a dismissal has been entered does not comport with the usual rules
of civil practice and procedure.
     As this court has repeatedly stressed, the “ ‘[m]ere repetition of a
purported rule of law does not establish its validity.’ ” Best v. Best,
223 Ill. 2d 342, 350 (2006), quoting In re D.T., 212 Ill. 2d 347, 357
(2004). Nor does the doctrine of stare decisis stand as a bar to this
court’s rejecting today the abuse of discretion standard in this
particular context. Rather than being an “inexorable command,” the
doctrine serves to ensure that the law “will not merely change
erratically, but will develop in a principled and intelligible fashion.”
Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d
502, 510 (1994).
     We recognize, of course, that this case involves only two
dispositions under section 2–1401: judgment on the pleading and
dismissals. Accordingly, today’s decision is limited only to the
standard of review applicable to those dispositions. We are obligated,
however, to note, as we have earlier in this analysis, that other
dispositions are possible in section 2–1401 actions, i.e., grant of relief
after an evidentiary hearing, and denial of relief after an evidentiary
hearing. Concerns about the proper standard of review applicable to
those dispositions must necessarily await other cases. 4


     4
       We are not unaware that our appellate court has recognized the
dichotomy between the abuse of discretion standard and the various
procedural postures which arise in section 2–1401 litigation. See Uptown
Federal Savings & Loan Ass’n of Chicago v. Kotsiopoulous, 105 Ill. App.
3d 444, 451 (1982) (noting that manifest weight of the evidence standard
applies after trial court has held an evidentiary hearing in section 2–1401
action); In re M.B., 235 Ill. App. 3d 352, 379 (1992) (noting both abuse of
discretion standard and manifest weight of evidence standard and collapsing
both to review trial court’s decision after an evidentiary hearing in section
2–1401 action); Collins v. Prestige Casualty Co., 54 Ill. App. 3d 762, 765

                                    -11-
Notwithstanding that fact, we submit that the touchstone of such
future analyses will be, as today’s was, grounded in the notion that
each of the dispositions available in a section 2–1401 action is
borrowed from our civil practice and pleadings rules.5
    We therefore hold that when a court enters either a judgment on
the pleadings or a dismissal in a section 2–1401 proceeding, that order
will be reviewed, on appeal, de novo. Applying this standard of review
to the matter before us, the circuit court correctly denied Vincent’s
petition as a matter of law.
    In his section 2–1401 petition, Vincent contended that the circuit
court erroneously construed and applied sections 5–8–4(a), (b), and
(c)(2) of the Code of Corrections (730 ILCS 5/5–8–4(a), (b), (c)(2)
(West 1998)) when it imposed consecutive sentences totaling 100
years’ imprisonment. We have reviewed Vincent’s sentences and find
that his sentences comport with the provisions of the Code. We note
that, by virtue of a prior felony conviction, Vincent was eligible for
extended-term sentences for the attempted murder convictions, with
a maximum sentence of 60 years on each conviction. 730 ILCS
5/5–5–3.2(b)(1) (West 1998). Vincent’s conviction for attempted
murder, a Class X felony and his infliction of severe bodily injury on
at least four of the victims rendered him subject to mandatory


(1977) (same); Gines v. Ivy, 358 Ill. App. 3d 607, 609-10 (2005) (applying
de novo standard of review for question of law).
    5
     Motions for summary judgment and evidentiary hearings, along with
judgments on the pleadings and dismissals, are all forms of civil practice that
have been applied to section 2–1401 proceedings. Today’s decision speaks
to judgment on the pleadings and dismissals in section 2–1401 actions. But
we should add, though dicta, that the abuse of discretions standard does not
match up with any other of the types of dispositions possible in section
2–1401 proceedings. See Chicago Investment Corp. v. Dolins, 107 Ill. 2d
120, 124 (1985) (grant or denial of relief after a civil bench trial is
traditionally reviewed under manifest weight of the evidence standard).
Importantly, this court has held that, as in all civil bench trials, to prevail
under section 2–1401 requires proof by a preponderance of evidence. Klein,
155 Ill. 2d at 201. The abuse of discretion standard is not tied to any
quantum of proof. Best v. Best, 223 Ill. 2d 342 (2006). In so noting, we
express no opinion on which standard of review is applicable for these other
dispositions and leave further discussion on the subject to another day.

                                    -12-
consecutive sentences. 730 ILCS 5/5–8–4(a) (West 1998). Because
section 5–8–4(a) mandated consecutive sentences, section 5–8–4(b)
had no application to Vincent’s situation. Our review of the transcript
indicates that the trial judge considered section 5–8–4(a) in imposing
sentence.
    We similarly reject Vincent’s second contention regarding the
aggregate maximum of his consecutive sentences. Section 5–8–4(c)(2)
provides:
            “For sentences imposed under the law in effect on or after
        February 1, 1978, the aggregate of consecutive sentences for
        offenses that were committed as part of a single course of
        conduct *** shall not exceed the sum of the maximum terms
        authorized under Section 5–8–2 for the 2 most serious
        felonies involved ***.” 730 ILCS 5/5–8–4(c)(2) (West 1998).
Section 5–8–2 provides that the term for a Class X felony (the most
serious felony involved in this case) “shall not be less than 30 years
and not more than 60 years.” 730 ILCS 5/5–8–2 (West 1998). Thus,
the aggregate of consecutive sentences could not exceed 120 years.
Vincent’s sentences, which total 100 years, were in full accord with
the Code of Corrections. For this reason, the circuit court properly
denied Vincent’s section 2–1401 petition.

                             Conclusion
     For the reasons expressed above, the judgment of the appellate
court, which affirmed the circuit court’s denial of section 2–1401
relief, is affirmed.

                                                              Affirmed.

     JUSTICE KILBRIDE, dissenting:
     The crucial issue here is whether the trial court’s disposition
complies with section 2–1401 of the Code of Civil Procedure (Code)
(735 ILCS 5/2–1401 (West 2002)). It does not. Moreover, the trial
court’s disposition is inherently prejudicial because it is a fundamental
departure from the adversarial process mandated by the Code. The
trial court’s dismissal of defendant’s petition should be reversed and



                                  -13-
the matter remanded for further proceedings consistent with the Code.
Accordingly, I respectfully dissent.
     Initially, the procedure employed by the trial court in considering
the petition on its own motion and dismissing the petition without
prior notice or an opportunity to be heard is similar to the summary
dismissal procedure contained in the Post-Conviction Hearing Act
(725 ILCS 5/122–1 et seq. (West 2002)). While I agree with the
majority that this procedure is not properly labeled a “summary
dismissal,” the appellate court’s characterization in that manner is
understandable given its similarity to the summary dismissal
procedure.
     In several recent cases, our appellate court has addressed whether
a trial court may dismiss a section 2–1401 petition as employed in this
case. The Second and Third Districts and several divisions of the First
District have held it is error. People v. Thompson, 368 Ill. App. 3d
348, 352 (2006); People v. Allen, 366 Ill. App. 3d 903, 908 (2006);
People v. Coleman, 358 Ill. App. 3d 1063, 1068-70 (2005); People
v. Edwards, 355 Ill. App. 3d 1091, 1100 (2005); People v. Dyches,
355 Ill. App. 3d 225, 229 (2005); People v. Anderson, 352 Ill. App.
3d 934, 945 (2004); People v. Pearson, 345 Ill. App. 3d 191, 193
(2003), aff’d on other grounds, 216 Ill. 2d 58 (2005). In those cases,
the reviewing court reasoned that summary dismissal is a procedure
available only under the Post-Conviction Hearing Act, and it should
not be read into the Code by analogy when there is no expression of
legislative intent for the procedure to apply outside of the Act. Allen,
366 Ill. App. 3d at 907-08; Coleman, 358 Ill. App. 3d at 1068-70;
Edwards, 355 Ill. App. 3d at 1100; Dyches, 355 Ill. App. 3d at 228-
29; Anderson, 352 Ill. App. 3d at 945; Pearson, 345 Ill. App. 3d at
193. Thus, in those cases, the appellate court essentially concluded
that the disposition employed by the trial court was error because it
was not authorized under the provisions of the Code.
     The Third District and the First Division of the First District have
also expressly relied upon the plain language of the Code in holding
that the procedure used here is error. Coleman, 358 Ill. App. 3d at
1069-70; Edwards, 355 Ill. App. 3d at 1100; Anderson, 352 Ill. App.
3d at 945. Those courts have held that the trial court’s disposition is
not permissible as a matter of statutory construction because section
2–1401 does not provide for “summary dismissal.” Coleman, 358 Ill.
App. 3d at 1069-70. The Third District has recognized that the

                                  -14-
legislature is best able to weigh any public policy concerns warranting
a summary disposition of section 2–1401 petitions. Coleman, 358 Ill.
App. 3d at 1071. Thus, in the absence of legislative guidance to the
contrary, the procedure employed here cannot be applied to section
2–1401 petitions. Coleman, 358 Ill. App. 3d at 1069-71.
     I agree with the majority that the procedure used by the trial court
is better characterized as sua sponte dismissal. Nonetheless, the
appellate court in the cases cited above correctly analyzed the
dismissals based upon the plain language of the Code. I agree with
that analysis and believe that this appeal presents a simple question of
statutory construction. The question is whether the trial court’s
disposition is authorized by the plain language of the Code.
     The fundamental rule of statutory construction is to ascertain and
give effect to the intent of the legislature. People v. Cordell, 223 Ill.
2d 380, 389 (2006). The best evidence of legislative intent is the
statutory language, given its plain and ordinary meaning. People v.
Wooddell, 219 Ill. 2d 166, 170-71 (2006). It is well-established that
courts may not add provisions that do not appear in a statute. See
People v. Lewis, 223 Ill. 2d 393, 402 (2006), citing
Bridgestone/Firestone, Inc. v. Aldridge, 179 Ill. 2d 141, 153 (1997).
     Section 2–1401 does not contain any provision authorizing the
trial court’s sua sponte dismissal of defendant’s petition without
notice or an opportunity to be heard. As noted by the majority, section
2–1401 proceedings are subject to the general rules of civil procedure.
Slip op. at 4, citing Ostendorf v. International Harvester Co., 89 Ill.
2d 273, 279 (1982). Those rules are found in the Code. Like section
2–1401, the remainder of the Code does not contain any specific
provision allowing the trial court’s disposition. The trial court’s
disposition is simply not authorized under the terms of section 2–1401
or the remainder of the Code.
     Notably, the majority does not cite any section of the Code
authorizing the trial court’s disposition. Similarly, the majority does
not engage in any meaningful discussion of the Code in arriving at its
conclusion that the trial court’s disposition is permissible. Instead, the
majority simply asserts in conclusory fashion that the trial court’s sua
sponte dismissal of the petition is permitted by “Illinois pleading
requirements and well-settled principles of civil practice and
procedure.” Slip op. at 9.


                                  -15-
     However, contrary to the majority’s decision, the usual rules of
civil procedure under the Code contemplate notice and hearings on
motions, including dispositive motions. See Anderson, 352 Ill. App.
3d at 945 (collecting authority). When a court acts sua sponte, the
court effectively creates a pending motion. Anderson, 352 Ill. App. 3d
at 945. Black’s Law Dictionary defines “sua sponte” as “[w]ithout
prompting or suggestion; on its own motion.” Black’s Law Dictionary
1437 (7th ed. 1999). Thus, the Code requires notice to the parties of
a proposed dismissal on the court’s own motion and an opportunity
to be heard before dismissal. See Anderson, 352 Ill. App. 3d at 945.
     Significantly, if the State had initiated the court’s action in this
case, it would have been required to file a motion to dismiss the
petition on the pleadings under section 2–615 of the Code (735 ILCS
5/2–615 (West 2002)). The State would have also been required to
identify the specific defects in the petition and to ask for appropriate
relief. 735 ILCS 5/2–615 (West 2002). Under this court’s rules, the
State would have been required to serve that motion upon defendant.
134 Ill. 2d R. 104(b). Thus, defendant would have received notice of
the motion and an opportunity to respond to it. The trial court’s
dismissal on its own motion disregards these basic requirements of
notice and an opportunity to respond. The plain language of the Code
does not authorize this procedure and, therefore, the court’s action is
error.
     Moreover, the error here is not subject to harmless error review
because it is inherently prejudicial. The trial court’s failure to give
defendant prior notice of the impending dismissal and an opportunity
to respond is a complete departure from the adversarial process.
Coleman, 358 Ill. App. 3d at 1070-71; Pearson, 345 Ill. App. 3d at
194-95. As explained in Pearson:
         “[W]e can conduct harmless-error analysis only by examining
         fundamentally proper proceedings and considering whether, if
         we removed the effect of an error, we would obtain the same
         result. Where the error is that the proceedings were of
         fundamentally the wrong kind, we cannot speculatively
         recreate the right proceedings to determine what should have
         been the result. *** [T]he procedure by which the trial court
         dismissed [the petition] was simply too far removed from what
         defendant was entitled to for us to review the matter as if


                                  -16-
         defendant had been given notice and an opportunity to
         answer.” Pearson, 345 Ill. App. 3d at 196.
    Finally, some courts have expressed a concern that increased
prisoner litigation by “professional litigants” in the form of section
2–1401 petitions and other filings may overwhelm courts, and a
summary or sua sponte dismissal procedure is a way to avoid that
consequence. See People v. Ryburn, 362 Ill. App. 3d 870, 876-77;
People v. Bramlett, 347 Ill. App. 3d 468, 472 (2004); Mason v.
Snyder, 332 Ill. App. 3d 834, 841-42 (2002). I believe the concern
expressed in those cases is unwarranted. Dealing with these filings in
accordance with the procedure mandated by the Code does not place
an undue burden on trial courts. If a trial court determines that a
section 2–1401 petition lacks merit, it may notify the petitioner of its
intent to dismiss the petition and the reasons for the proposed sua
sponte dismissal. The court may set the matter for a status hearing,
allowing the petitioner an opportunity to respond in writing to the
proposed dismissal. The court need not allow the petitioner to appear
in person and argue the sua sponte motion to dismiss the petition. If
the trial court still finds the petition lacks merit following this simple
process, the court may dismiss the petition. This procedure gives the
petitioner notice of the proposed dismissal and an opportunity to be
heard in compliance with the Code, and does not impose an undue
burden on trial courts.
    In sum, the procedure employed by the trial court does not comply
with the provisions of the Code. The error is not subject to harmless
error review because it is inherently prejudicial. Accordingly, the trial
court’s disposition must be reversed and the cause remanded for
further proceedings consistent with the Code. For these reasons, I
respectfully dissent.




                                  -17-